(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por cuanto, se pide la desestimación de este recurso por no ges-tionar el apelante la aprobación de la, transcripción de evidencia;
Por cuanto, el Juez que presidió la vista no era el titular sino un juez sustituto de la Corte de Distrito de Humaeao;
Por cuanto, de las certificaciones ante nos aparece que el apelante hizo varias gestiones para obtener la aprobación de la transcripción de evidencia la que está ahora en manos del Juez sustituto mencio-nado;
Por cuanto, no hay en los autos ninguna comprobación por parte del apelante de que el recurso es frívolo:
Por tanto, se declara sin lugar la moción de desestimación radi-cada por la parte apelada.